DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on January 20, 2022. Claims 29 and 31-53 are pending in the application. Claims 44-47 are withdrawn, and claims 29, 31-43, and 48-53 are being examined herein.
Status of Objections and Rejections
The objection to the drawings is withdrawn in view of Applicant’s amendment.
The objection to the specification is withdrawn in view of Applicant’s amendment.
The objection to the claims is withdrawn in view of Applicant’s amendment.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Drawings
The drawings were received on January 20, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) (provided in Applicant’s IDS filed on March 9, 2022) and further in view of Turner et al. (US 2013/0240359 A1) (hereinafter “Turner-1”).
Regarding claim 29, Li teaches a method for sequencing a sample nucleic acid (a method for analysis of the sequence of a nucleic acid molecule, para. [0078]-[0079], [0111]), comprising:
(a) using a polymerase adjacent to two electrodes on a substrate to bind a nucleotide to a complementary base of the sample nucleic acid, the nucleotide having a tunneling label attached thereto (immobilizing a polymerase in a channel 601 of or on a guiding electrode 501 of a microwell electrode 100, wherein the microwell electrode 100 comprises a first electrode 301, a second electrode 303, and the guiding electrode 501 on a substrate 101, Figs. 1A-1B, para. [0033], [0081], [0178]-[0180]; hybridizing the nucleic acid molecule to be tested with a primer to form a complex, and in the presence of the polymerase, incorporating one of the label molecule-modified nucleoside triphosphate (NTP) molecules into the primer to form an extension product complementary to the nucleic acid molecule to be tested, para. [0082]-[0083]; Examiner interprets the label molecule of the label molecule-modified NTP molecule to be a tunneling label because the type of the label molecule can be identified by tunneling effect, para. [0085], [0087]).
Li teaches the tunneling label and a gap between the two electrodes (the label molecule and the channel between the first electrode and the second electrode, para. [0084]). Li teaches that the accuracy of the detection of the charged molecule can be improved by selecting a label molecule of a suitable size and a channel of a suitable length (para. [0071]). Li fails to teach wherein the tunneling label is larger than a size of a gap between the two electrodes.
Turner-1 teaches a method for nanopore sequencing using a polymerase enzyme complex comprising a polymerase enzyme and a template nucleic acid attached proximal to a nanopore, and nucleotide analogs in solution comprising current blockade label that is detected by the nanopore to determine the presence and identity of the incorporated nucleotide and thereby determine the sequence of the template nucleic acid (abstract, Fig. 12, para. [0068], [0107]-[0109], [0115]). Turner-1 teaches that the size and shape of the blockade label can be used to adjust the effectiveness of current blockage, and that the size and shape of the nanopore and the size and shape of the blockade label can be mutually adjusted in order to improve the performance of the sequencing system (para. [0129]). Turner-1 teaches wherein the size and shape of the nanopore and the size and shape of the blockade label are result-effective variables. Specifically, Turner-1 teaches that the size and shape of the nanopore and the size and shape of the blockade label control the effectiveness of current blockage and the performance of the sequencing system. Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size and shape of the label molecule and the size and shape of the channel of Li such that the label molecule is larger than a size of the channel between the two electrodes through routine experimentation because doing so would yield the predictable desired effectiveness of current blockage and improvement in performance of the sequencing system. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A).
Modified Li teaches (b) measuring a tunneling current between the two electrodes caused by a localization of the tunneling label to the two electrodes (detecting a tunneling current between the first electrode 301 and the second electrode 303 caused by localization of the label molecule to the first electrode 301 and the second electrode 303 when the label molecule is in the channel 601 of the microwell electrode 100, Figs. 1A-1B, para. [0071]-[0072], [0084], [0088]); and
(c) using at least the tunneling current measured in (b) to identify the complementary base (identifying the type of the free label molecule by using tunneling current detected between the first electrode 301 and the second electrode 303, and further identifying the type of the NTP molecule incorporated into the primer, and further determining the base at the corresponding position of the nucleic acid molecule to be tested according to the principle of complementary base pairing, Figs. 1A-1B, para. [0085], [0087]-[0088]).
Regarding claim 35, Modified Li teaches binding the polymerase to a dielectric between the two electrodes (the polymerase is immobilized on an insulated layer 102 between the first electrode 301 and the second electrode 303, Fig. 1B, para. [0103], [0185]).
Regarding claim 37, Modified Li teaches wherein the gap between the two electrodes has a first portion having a width that is greater than a size of the polymerase and a second portion having a width that is smaller than the size of the polymerase (the inlet port of the channel 601 between the first electrode 301 and the second electrode 303 may be designed in a funnel shape to hold the polymerase, Figs. 1A-1B, para. [0103]; since the funnel shape holds the polymerase, Examiner interprets the funnel shape to have a first portion having a width that is greater than a size of the polymerase and a second portion having a width that is smaller than the size of the polymerase in order to hold the polymerase).

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Turner-1, as applied to claim 29 above, and further in view of Aivazachvili et al. (US 2007/0099211 A1). 
Regarding claim 31, Modified Li teaches that the label molecule is selected from a group of molecules such as amino acids, peptides, metal compounds, nucleotides, and more (para. [0099]), but fails to teach wherein the tunneling label comprises a zwitterionic compound.
Aivazachvili teaches a method for detecting a target polynucleotide sequence using a probe having a target-complementary segment and a detectable tag which produces an electrochemical signal to be detected (abstract). Aivazachvili teaches that the detectable tag may include an electrochemical moiety such as zwitterionic complexes (para. [0027], [0029]), and that the detectable tag produces a detectable electrochemical signal for sequencing (abstract, para. [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the label molecule of Modified Li with a zwitterionic complex as taught by Aivazachvili in order to yield the predictable result of a label that produces a detectable electrochemical signal for sequencing (Aivazachvili, abstract, para. [0020]). MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 
Regarding claims 32-33, Modified Li teaches that the label molecule is selected from a group of molecules such as amino acids, peptides, metal compounds, nucleotides, and more (para. [0099]), but fails to teach wherein the tunneling label comprises a nucleic acid strand, of instant claim 32, and wherein the nucleic acid strand is greater than 10 bases long, of instant claim 33.
Aivazachvili teaches a method for detecting a target polynucleotide sequence using a probe having a target-complementary segment and a detectable tag which produces an electrochemical signal to be detected (abstract). Aivazachvili teaches that the detectable tag may comprise a nucleic acid (para. [0031]), and that the detectable tag produces a detectable electrochemical signal for sequencing (abstract, para. [0020]). Aivazachvili further teaches wherein the nucleic acid of the detectable tag can include about 14 to about 40 bases (Aivazachvili, para. [0031]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the label molecule of Modified Li with a nucleic acid as taught by Aivazachvili, that includes a nucleic acid strand that includes about 14 to about 40 bases, in order to yield the predictable result of a label that produces a detectable electrochemical signal for sequencing (Aivazachvili, abstract, para. [0020]). MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Turner-1 and Aivazachvili, as applied to claim 32 above, and further in view of Woudenberg et al. (US 2005/0074774 A1). 
Regarding claim 34, Modified Li teaches the nucleic acid of the detectable tag (Aivazachvili, para. [0031]). Modified Li fails to teach wherein the nucleic acid strand has a double stranded portion and a single stranded portion.
Woudenberg teaches a method for the detection of biomolecules comprising using a probe which is assembled using coded molecular tags and oligonucleotides comprising sequences complementary to target sequences in an analyte (abstract, para. [0010]). Woudenberg teaches that a coded molecular tag comprises a nucleic acid sequence that can be both double-stranded and single-stranded (para. [0038]), and that the coded molecular tag is individually detected (para. [0036]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the nucleic acid of Modified Li with a nucleic acid sequence that can be both double-stranded and single-stranded as taught by Woudenberg in order to yield the predictable result of individually detectable tags (Woudenberg, para. [0036]). MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Turner-1, as applied to claim 29 above, and further in view of Turner et al. (US 2015/0065353 A1) (hereinafter “Turner-2”).
Regarding claim 36, Modified Li teaches that the polymerase is immobilized on an insulated layer 102 on the bottom of the channel 601, or immobilized on a guiding electrode 501 (Figs. 1A-1B, para. [0103], [0180], [0185]). Modified Li teaches that it is preferable that the polymerase is immobilized at a place close to the inlet port of the channel at the bottom of the chamber (para. [0103]). Modified Li fails to teach binding the polymerase to one of the two electrodes (the two electrodes are the first electrode 301 and the second electrode 303 which have a current generated therebetween as described supra).
Turner-2 teaches a method for nucleic acid sequencing (para. [0006]). Turner-2 teaches that the polymerase enzyme complex can be bound to at least one nanoscale electrode or to a substrate proximate to the at least one nanoscale electrode, wherein a current is generated between the nanoscale electrodes (para. [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the binding of the polymerase of Modified Li to be bound to one of the first electrode or the second electrode as taught by Turner-2 because it is preferable that the polymerase is immobilized at a place close to the inlet port of the channel at the bottom of the chamber (Li, para. [0103]). Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the polymerase such that it binds to one of the first electrode or the second electrode, which a person of ordinary skill in the art would have found obvious.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Turner-1, as applied to claim 29 above, and further in view of Kim et al. (US 2012/0258445 A1).
Regarding claims 38-41, Modified Li teaches the electrodes (the first electrode 301 and the second electrode 303 are formed by gold, Figs. 1A-1B, para. [0028]). 
Modified Li fails to teach wherein a self-assembled monolayer is bound to each of the two electrodes, of instant claim 38, wherein each of the self assembled monolayers is bound by a thiol to each of the two electrodes, of instant claim 39, wherein the self assembled monolayer comprises at least in part a nucleic acid which binds to at least a part of a nucleic acid strand comprised in the tunneling label, of instant claim 40, and wherein the self assembled monolayer transiently binds to the at least the part of the nucleic acid strand, of instant claim 41. 
Kim teaches a method for detecting a substance such as a nucleic acid (para. [0007], [0180]). Kim teaches that a self-assembled monolayer of peptide nucleic acid (PNA) molecules is immobilized on a gold electrode using thiol-based immobilization, wherein the PNA is used as a binding site due to its high binding affinity to DNA and detects DNA (para. [0190]). Kim teaches that PNA molecules on gold surfaces display specific recognition of complementary DNA which enhances binding efficiency (para. [0190]-[0191]). Kim further teaches that steric effect can lower binding efficiency between the self-assembled monolayer and the DNA (i.e., transiently binds) (para. [0190]-[0191]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first electrode and the second electrode of Modified Li to have a self-assembled monolayer of PNA immobilized thereon using thiol as taught by Kim because PNA molecules on gold surfaces display specific recognition of complementary DNA which enhances transient binding efficiency (Kim, para. [0190]-[0191]). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Turner-1, as applied to claim 29 above, and further in view of He et al. (US 2011/0312529 A1).
Regarding claims 42-43, Modified Li teaches said nucleotide (the label molecule-modified NTP molecule, para. [0082]-[0083]). 
Modified Li fails to teach wherein said nucleotide further comprises a terminator, of instant claim 42, wherein said terminator is bound to the 3’ of a ribose of the nucleotide, of instant claim 43. 
He teaches a method of determining a sequence of nucleotides for a nucleic acid template using polymerase and at least four different nucleotide species (abstract). He teaches that at least one of the nucleotide species has a reversible terminator moiety at the 3’ position of the ribose moiety (para. [0072], [0107], [0122]-[0124]). He teaches that the incorporation of the nucleotide species having the reversible terminator can be distinguished from the other nucleotide species based on the termination in extension that occurs for the nucleic acid, which helps determine the sequence of nucleotides for the nucleic acid sample (para. [0122]-[0123]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the label molecule-modified NTP molecule of Modified Li to have a reversible terminator moiety at the 3’ position of the ribose as taught by He because the incorporation of the nucleotide species having the reversible terminator can be distinguished from the other nucleotide species based on the termination in extension that occurs for the nucleic acid, which helps determine the sequence of nucleotides for the nucleic acid sample (He, para. [0122]-[0123]).

Claims 48 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) (provided in Applicant’s IDS filed on March 9, 2022) and further in view of Turner et al. (US 2013/0240359 A1) (hereinafter “Turner-1”) and further in view of Chen et al., Hybridization sensing by electrical enhancement with nanoparticles in nanogap, Journal of Vacuum Science & Technology B: Microelectronics and Nanometer Structures Processing, Measurement, and Phenomena, Vol. 26, pp. 2572-2577 (2008) (hereinafter “Chen”).
Regarding claim 48, Li teaches a method comprising:
(a) using a polymerase adjacent to two electrodes on a substrate to bind a nucleobase having a tunneling label attached thereto, said nucleobase complementary to an interrogated base of a sample nucleic acid (immobilizing a polymerase in a channel 601 of or on a guiding electrode 501 of a microwell electrode 100, wherein the microwell electrode 100 comprises a first electrode 301, a second electrode 303, and the guiding electrode 501 on a substrate 101, Figs. 1A-1B, para. [0033], [0081], [0178]-[0180]; hybridizing a nucleic acid molecule to be tested with a primer to form a complex, and in the presence of the polymerase, incorporating one of the label molecule-modified nucleoside triphosphate (NTP) molecules into the primer to form an extension product complementary to the nucleic acid molecule to be tested, para. [0082]- [0083]; Examiner interprets the label molecule of the label molecule-modified NTP molecule to be a tunneling label because the type of the label molecule can be identified by tunneling effect, para. [0085], [0087]).
Li teaches the tunneling label and a gap between the two electrodes (the label molecule and the channel between the first electrode and the second electrode, para. [0084]). Li teaches that the accuracy of the detection of the charged molecule can be improved by selecting a label molecule of a suitable size and a channel of a suitable length (para. [0071]). Li fails to teach wherein the tunneling label is larger than a size of a gap between the two electrodes.
Turner-1 teaches a method for nanopore sequencing using a polymerase enzyme complex comprising a polymerase enzyme and a template nucleic acid attached proximal to a nanopore, and nucleotide analogs in solution comprising current blockade label that is detected by the nanopore to determine the presence and identity of the incorporated nucleotide and thereby determine the sequence of the template nucleic acid (abstract, Fig. 12, para. [0068], [0107]-[0109], [0115]). Turner-1 teaches that the size and shape of the blockade label can be used to adjust the effectiveness of current blockage, and that the size and shape of the nanopore and the size and shape of the blockade label can be mutually adjusted in order to improve the performance of the sequencing system (para. [0129]). Turner-1 teaches wherein the size and shape of the nanopore and the size and shape of the blockade label are result-effective variables. Specifically, Turner-1 teaches that the size and shape of the nanopore and the size and shape of the blockade label control the effectiveness of current blockage and the performance of the sequencing system. Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size and shape of the label molecule and the size and shape of the channel of Li such that the label molecule is larger than a size of the channel between the two electrodes through routine experimentation because doing so would yield the predictable desired effectiveness of current blockage and improvement in performance of the sequencing system. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A).
Modified Li teaches detecting a tunneling current between the first electrode 301 and the second electrode 303 caused by localization of the label molecule to the first electrode 301 and the second electrode 303 when the label molecule is in the channel 601 of the microwell electrode 100 (Figs. 1A-1B, para. [007 1]-[0072], [0084], [0088]). Modified Li fails to teach (b) measuring a current signal comprising a combination of at least one tunneling current and at least one hopping current between the two electrodes caused by localization of the tunneling label to the two electrodes.
Chen teaches a sensor for analyzing target DNA sequences (abstract). Chen teaches that nanoparticles in a nanogap act as hopping sites which amplify the electrical current through the nanogap between the electrodes (abstract, pg. 2572, right column, last paragraph, II. Experimental, A. Experimental procedure for DNA biochip assembly), and that electron tunneling from the DNA molecule also occurs and is related to the hopping process (pg. 2574, left column, last paragraph, III. Results and Discussion). Examiner interprets the amplified electrical current through the nanogap between the electrodes to comprise both a tunneling current and a hopping current since both processes occur.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Li to include gold nanoparticles in the channel to act as hopping sites as taught by Chen because it would amplify the electrical current through the channel (Chen, abstract, pg. 2572, right column, last paragraph, II. Experimental, A. Experimental procedure for DNA biochip assembly). Therefore, Modified Li teaches measuring a current signal comprising a combination of at least one tunneling current and at least one hopping current (due to the gold nanoparticles) between the two electrodes caused by localization of the tunneling label to the two electrodes.
Modified Li teaches (c) identifying a matching nucleobase on a single stranded portion of the sample nucleic acid based at least in part on the current signal measured in (b) (identifying the type of the free label molecule by using the current detected between the first electrode 301 and the second electrode 303, and further identifying the type of the NTP molecule incorporated into the primer, and further determining the base at the corresponding position of the nucleic acid molecule to be tested according to the principle of complementary base pairing, Li, Figs. 1A-1B, para. [0085], [0087]-[0088], Chen, abstract, pg. 2572, right column, last paragraph, II. Experimental, A. Experimental procedure for DNA biochip assembly, see modification supra).
Regarding claim 53, Modified Li teaches binding the polymerase to a dielectric between the two electrodes (the polymerase is immobilized on an insulated layer 102 between the first electrode 301 and the second electrode 303, Fig. 1B, para. [0103], [0185]).

Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Turner-1 and Chen, as applied to claim 48 above, and further in view of Aivazachvili et al. (US 2007/0099211 A1).
Regarding claim 49, Modified Li teaches that the label molecule is selected from a group of molecules such as amino acids, peptides, metal compounds, nucleotides, and more (para. [0099]), but fails to teach wherein the tunneling label comprises a zwitterionic compound.
Aivazachvili teaches a method for detecting a target polynucleotide sequence using a probe having a target-complementary segment and a detectable tag which produces an electrochemical signal to be detected (abstract). Aivazachvili teaches that the detectable tag may include an electrochemical moiety such as zwitterionic complexes (para. [0027], [0029]), and that the detectable tag produces a detectable electrochemical signal for sequencing (abstract, para. [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the label molecule of Modified Li with a zwitterionic complex as taught by Aivazachvili in order to yield the predictable result of a label that produces a detectable electrochemical signal for sequencing (Aivazachvili, abstract, para. [0020]). MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claims 50-51, Modified Li teaches that the label molecule is selected from a group of molecules such as amino acids, peptides, metal compounds, nucleotides, and more (para. [0099]), but fails to teach wherein the tunneling label comprises a nucleic acid strand, of instant claim 50, and wherein the nucleic acid strand is greater than 10 bases long, of instant claim 51. 
Aivazachvili teaches a method for detecting a target polynucleotide sequence using a probe having a target-complementary segment and a detectable tag which produces an electrochemical signal to be detected (abstract). Aivazachvili teaches that the detectable tag may comprise a nucleic acid (para. [0031]), and that the detectable tag produces a detectable electrochemical signal for sequencing (abstract, para. [0020]). Aivazachvili further teaches wherein the nucleic acid of the detectable tag can include about 14 to about 40 bases, Aivazachvili, para. [0031]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the label molecule of Modified Li with a nucleic acid as taught by Aivazachvili, that includes a nucleic acid strand that includes about 14 to about 40 bases, in order to yield the predictable result of a label that produces a detectable electrochemical signal for sequencing (Aivazachvili, abstract, para. [0020]). MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Turner-1, Chen, and Aivazachvili, as applied to claim 50 above, and further in view of Woudenberg et al. (US 2005/0074774 A1).
Regarding claim 52, Modified Li teaches the nucleic acid of the detectable tag (Aivazachvili, para. [0031]). Modified Li fails to teach wherein the nucleic acid strand has a double stranded portion and a single stranded portion.
Woudenberg teaches a method for the detection of biomolecules comprising using a probe which is assembled using coded molecular tags and oligonucleotides comprising sequences complementary to target sequences in an analyte (abstract, para. [0010]). Woudenberg teaches that a coded molecular tag comprises a nucleic acid sequence that can be both double-stranded and single-stranded (para. [0038]), and that the coded molecular tag is individually detected (para. [0036]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the nucleic acid of Modified Li with a nucleic acid sequence that can be both double-stranded and single-stranded as taught by Woudenberg in order to yield the predictable result of individually detectable tags (Woudenberg, para. [0036]). MPEP § 2143(I)(B).

Response to Arguments
Applicant’s arguments with respect to claims 29 and 48 have been considered but are moot in light of new grounds of rejection. Prior art Turner-1 is now relied upon for the feature of wherein the tunneling label is larger than a size of a gap between the two electrodes as recited supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.T./Examiner, Art Unit 1794                                                                                                                                                                                            
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795